EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-5 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:

Cho (US PGPub./Pat. 10891875) teaches a method, a device, and a non-transitory computer-readable medium for controlling a tactile interface device. The method of controlling the tactile interface device according to an embodiment of the present invention includes an input information generating step of generating input information into an application being executed in the computing device based on an input from the tactile interface device; and an output information generating step of generating output information to the tactile interface device based on an output of a focus area among an output from the application being executed in the computing device.

Jung et al. (US PGPub./Pat. 10845882) teach a method, an apparatus, and a computer-readable medium for providing an internet browsing service through a tactile interface device, and more particularly, to a method, an apparatus, and a computer-readable medium for providing an internet browsing service through a tactile interface device, which allow a visually impaired person to intuitively use, interact, and control the tactile interface device that corresponds to a multi-array tactile cell-based smart braille device in order to increase the efficiency of the use of a smart device (smart phone, smart pad, etc.) or a smart braille device and to improve the level of informatization of the visually impaired person, so that the visually impaired person may intuitively use the content of a web page.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a Braille display device including 

“…a first slave unit configured to generate a plurality of second division differential maps by dividing the first division differential maps;
a second slave unit configured to generate a plurality of third division differential maps by dividing the second division differential maps; and
a third slave unit configured to implement a tactile display according to the entire tactile pixels based on the third division differential maps,
wherein, when a number of pixels of entire tactile pixels is N * I, a number of pixels of the first division differential map is N * J, a number of pixels of the second division differential map is K * J, N, I, J, and K are natural numbers, I is greater than J, and N is greater than K.” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628